Title: To George Washington from Alexander Hamilton, 26 October 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Berlin [Pa.] October 26. 1794
        
        The very late arrival of the waggons the injury to a number of them & the dispersed situation of the troops render it impracticable to leave this place today as was inten[d]ed—But the baggage & stores go forward & tomorrow the troops must move—I apprehend no material derangement of the general plan. An express has been dispatched to Governor Lee advising him of the state of things here.
        Nothing from the Western Country. With the greatest respect & attachment I have the honor to be sir Your Obed. ser.
        
          A. Hamilton
        
      